     Case 2:18-cv-00075-BMM-KLD Document 215 Filed 06/23/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION




  PETER THOMPSON,
                                                   CV 18–75–BMM–KLD
                       Plaintiff,

        vs.                                            ORDER ADOPTING FINDINGS
                                                        AND RECOMMENDATIONS
  CITY OF BOZEMAN, a Montana                                  (DOC. 162)
  Municipal Corporation, et al.,

                       Defendants.



      Plaintiff Peter Thompson filed a complaint containing various counts of

constitutional violations and torts against several defendants. The allegations

generally arise from a protracted dispute and litigation between Thompson and the

Cattail Creek Community Association (CCCA). Thompson’s allegations against

Allen Armstrong arise from Armstrong’s role as the Gallatin County GIS manager.

Thompson alleges that Armstrong was involved with issuing a separate address for

his basement apartment and that Armstrong joined a conspiracy to prevent

Thompson from constructing the basement apartment. Armstrong filed a motion to

dismiss, arguing that Thompson failed to state a claim and the claims were barred

by the applicable statutes of limitation. (Doc. 36).
     Case 2:18-cv-00075-BMM-KLD Document 215 Filed 06/23/20 Page 2 of 3



      United States Magistrate Judge Kathleen DeSoto issued Findings and

Recommendations on Armstrong’s Motion to Dismiss on March 27, 2020. (Doc.

162). The Findings and Recommendations recommended granting Armstrong’s

motion to dismiss in full. This Court granted Thompson an extension of time to

file objections, which he failed to do. (Doc. 176) (order granting Thompson time

to file objections to Doc. 162 by June 22, 2020).

      Those portions of the findings and recommendations to which no party

objected will be reviewed for clear error. 28 U.S.C. § 636(b)(1)(A); McDonnell

Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.

1981). Clear error exists if the Court is left with a “definite and firm conviction

that a mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427

(9th Cir. 2000) (citations omitted). The Court reviews the Findings and

Recommendations for clear error.

      The Magistrate Judge liberally construed Thompson’s complaint to allege

claims against Armstrong for joining the ADU conspiracy, fraud, and a RICO

conspiracy. Judge DeSoto concluded that Thompson’s claims were each barred by

the applicable statutes of limitations. There is no clear error in this conclusion.

      The Findings and Recommendations note that Thompson has already had

one opportunity to amend his complaint. The Magistrate Judge did not clearly err

                                           2
     Case 2:18-cv-00075-BMM-KLD Document 215 Filed 06/23/20 Page 3 of 3



in concluding that the deficiencies in Thompson’s complaint cannot be cured by

alleging additional facts and therefore it would be futile to allow Thompson to

amend his complaint. See Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.

2007) (noting leave to amend should be granted unless it is “absolutely clear that

the deficiencies of the complaint cannot be cured by amendment”). The Court

agrees that no amendment could cure the deficiencies identified in Thompson’s

complaint regarding his claims against Armstrong.

                                 CONCLUSION

      IT IS HEREBY ORDERED:

      1. The Findings and Recommendations (Doc. 162) are ADOPTED IN

         FULL.

      2. Armstrong’s Motion to Dismiss (Doc. 36) is GRANTED and

         Thompson’s claims against Armstrong are DISMISSED with prejudice.

      DATED this 23rd day of June, 2020.




                                         3
